Title: To James Madison from Benjamin Henry Latrobe, 23 February 1811
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,Washington Feby. 23d 1811
Notwithstanding the exertions I have made to complete the estimates required by the resolution of the House of Representatives of the 14h. of January, devoting a considerable part of every night to that object I have only been able to accomplish it now. At the same time I submit a list of outstanding claims.
The drawings to which I allude in my letter are upon such large & heavy boards that I cannot, I fear, bring them to the President’s house before tomorrow morning. But as the view alluded to is very nearly a copy of that which you have seen, if you could dispense with its being brought to You & permit it to be hung up in the house of Rep., I would place it there tomorrow or Monday morning, provided it may be convenient to send in your Message on that day, which owing to the late period of the session, & the dependence of the appropriation on this report, I should with great deference to you, solicit.
The Estimates for the Wings are so correct that I am very confident they will not be exceeded. That for the Center appears to me to be ample. It has been made with great care. I am with high respect Yrs &c
B Henry Latrobe
